                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 1 of 24



                1   MICHAEL D. PROUGH (No. 168741)
                    mdp@morisonprough.law
                2   DEAN C. BURNICK (No. 146914)
                    dcb@morisonprough.law
                3   HENRY M. SU (No. 171853)
                    hms@morisonprough.law
                4   MORISON & PROUGH, LLP
                    2540 Camino Diablo, Suite 100
                5   Walnut Creek, CA 94597
                    Telephone: (925) 937-9990
                6   Facsimile: (925) 937-3272
                7   Attorneys for Plaintiff
                    RLI INSURANCE COMPANY
                8

                9                               UNITED STATES DISTRICT COURT

            10                                NORTHERN DISTRICT OF CALIFORNIA

            11

            12      RLI INSURANCE COMPANY, an Illinois  )                Case No. 3:19-cv-2022
                    corporation,                        )
            13                                          )
                                    Plaintiff,          )                COMPLAINT
            14                                          )
                          v.                            )                DEMAND FOR JURY TRIAL
            15                                          )
                    LANGAN ENGINEERING,                 )
            16      ENVIRONMENTAL, SURVEYING AND )
                    LANDSCAPE ARCHITECTURE, D.P.C., a )
            17      New York Professional Corporation;  )
                    LANGAN ENGINEERING &                )
            18      ENVIRONMENTAL SERVICES, INC., a )
                    New Jersey Corporation; TREADWELL & )
            19      ROLLO, INC., a dissolved California )
                    Corporation,                        )
            20                                          )
                                    Defendants.         )
            21                                          )

            22             Plaintiff, RLI Insurance Company (“RLI”) hereby asserts the following complaint against

            23      Defendants Langan Engineering, Environmental, Surveying and Landscape Architecture, D.P.C.,

            24      Langan Engineering & Environmental Services, Inc. (“LEES”) (the two Langan corporations are

            25      collectively referred to herein as “Langan”), and Treadwell & Rollo, Inc., also known pursuant to

            26      name change as T&R Consolidated, Inc. (“T&R”):

            27                                               THE PARTIES

            28             1.     RLI is a corporation organized and existing under the laws of the State of Illinois,
 M ORISON &                                                        -1-
P ROUGH , LLP
                                                              COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 2 of 24



                1   with its principal place of business in Peoria, Illinois. RLI is a citizen of Illinois.
                2           2.      Langan Engineering, Environmental, Surveying and Landscape Architecture,
                3   D.P.C., is a professional corporation organized and existing under the laws of the State of New
                4   York, with its principal place of business in the State of New Jersey. It is a citizen of New York
                5   and New Jersey.
                6           3.      LEES is a corporation organized and existing under the laws of the State of New
                7   Jersey, with its principal place of business in the State of New Jersey. RLI is informed and
                8   believes and thereon alleges that LEES is a subsidiary of Langan Engineering, Environmental,
                9   Surveying and Landscape Architecture, D.P.C., which was later formed, and that some or all of
            10      the principals, directors, officers and managing agents are common to both corporations. LEES is
            11      a citizen of New Jersey.
            12              4.      T&R is a dissolved corporation that was organized under the laws of the State of
            13      California up and through the time of its dissolution, with a final principal place of business in the
            14      State of California. Subsequent to the November 1, 2010 transaction, discussed below, and up to
            15      its dissolution in or about 2016, T&R also changed its name to and was known as T&R
            16      Consolidated, Inc., but remained the same corporation. T&R is a citizen of California.
            17                                         JURISDICTION AND VENUE
            18              5.      The Court has original jurisdiction over the present action under 28 U.S.C. § 1332,
            19      because there exists complete diversity of citizenship between the parties, and the amount in
            20      controversy exceeds $75,000. Venue is proper within this District pursuant to 28 U.S.C.
            21      §§1391(b)(2) & 1391(c)(2). One or more of the corporate defendants is subject to personal
            22      jurisdiction in this District, and additionally, a substantial part of the events or omissions giving
            23      rise to the claim occurred, or a substantial part of the property that is the subject of the action is
            24      situated, in this District.
            25                                                      FACTS
            26              6.      In or about 2004-2009, T&R entered into a series of contracts relating to
            27      geotechnical engineering services related to the construction of a 58-story high-rise including
            28      luxury condominium units located at 301 Mission Street in San Francisco, generally known as the
 M ORISON &                                                           -2-
P ROUGH , LLP
                                                                  COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 3 of 24



                1   Millennium Tower. Among other services, it has been alleged by numerous parties in various
                2   lawsuits that T&R prepared and issued reports regarding the suitability and characteristics of the
                3   soils underlying the Millennium Tower project, including projections of the anticipated pace and
                4   magnitude of settlement of the building into the soils. RLI alleges on information and belief that
                5   on or about 2008, allegedly prior even to the completion of Millennium Tower, T&R is alleged to
                6   have learned that the amount and/or rate of settlement at the building were greater and/or
                7   happening faster than it had anticipated and/or projected.
                8          7.      On or about July 16, 2008, T&R prepared and served a letter to its then
                9   professional liability/errors & omissions (E&O) liability insurance company, Terra, providing a
            10      formal notice of circumstances that could give rise to a potential Claim under the Policy (the
            11      “2008 Notice of Circumstances.”)
            12             8.      A true and correct copy of the 2008 Notice of Circumstances letter, authenticated
            13      and submitted by Langan to the court with a motion filed in the underlying Millennium Tower
            14      Litigation, is attached hereto as Exhibit A.
            15             9.      T&R disclosed to Terra, in its 2008 Notice of Circumstances, that there was a risk
            16      that the building would experience more long-term settlement than estimated, and that this may
            17      result in certain distress or damage to the building. T&R advised Terra that although it had not
            18      yet received a demand letter or direct allegation of its negligence, there was sufficient concern to
            19      put Terra on notice.
            20             10.     RLI is informed and believes and thereon alleges that in 2009-10, LEES and T&R
            21      negotiated the terms of an asset purchase agreement whereby LEES would procure certain assets
            22      of T&R in exchange for cash consideration, and many of the principals and staff of T&R would
            23      join LEES. In the course of the negotiation of the transaction, LEES performed due diligence in
            24      investigating T&R and its potential liabilities. RLI is informed and believes and thereon alleges
            25      that in the course of that investigation and/or investigation, LEES learned of the facts concerning
            26      the claims of accelerated, excessive and/or differential settlement of Millennium Tower and the
            27      2008 Notice of Circumstances.
            28             11.     On or about November 1, 2010, LEES and T&R executed the asset purchase
 M ORISON &                                                           -3-
P ROUGH , LLP
                                                                   COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 4 of 24



                1   agreement. One section of that Agreement provided that that there were no known pending or
                2   threatened actions or suits except those identified on an attached schedule. RLI is informed and
                3   believes and thereon alleges that the attached schedule identified the Millennium Tower
                4   settlement issue as one such potential claim.
                5          12.     RLI is informed and believes and thereon alleges that one contract T&R had
                6   undertaken relating to the Millennium Tower project prior to November 1, 2010 was a contract
                7   with the building’s owner to report on certain work being performed at an adjacent property, the
                8   Transbay Joint Powers Authority’s (TJPA’s) Transbay Transit Center Project. RLI is informed
                9   and believes and thereon alleges that one consideration of the developers, builders and/or design
            10      professionals at the TJPA Transbay Transit Center construction project, was to seek not to affect
            11      the settlement or degree of settlement at Millennium Tower. Pursuant to this work, T&R would
            12      have access to information regarding continuing sinking and/or alleged differential settlement at
            13      Millennium Tower. RLI is informed and believes and thereon alleges that on or about October of
            14      2010, LEES assumed the obligations of T&R under that contract and the owner of Millennium
            15      Tower consented to that assignment of contract. Thereafter, from 2010 through or about 2014,
            16      and/or beyond, LEES’s ongoing work also would have included the review and analysis of
            17      information regarding any continuing settlement of Millennium Tower.
            18             13.     On or about 2012-13, LEES entered into a contract relating to the development of
            19      another adjacent property, 350 Mission Street. RLI is informed and believes and thereon alleges
            20      that one consideration of the developers, builders and/or design professionals at the 350 Mission
            21      Street construction project, was to seek not to affect the settlement or degree of settlement at
            22      Millennium Tower. Pursuant to its work on the 350 Mission Street project, LEES would have
            23      access to information regarding any continuing settlement of Millennium Tower.
            24             14.     On or about March 21, 2014, Langan submitted an application for insurance to
            25      RLI, dated January 22, 2014, relating to its potential procurement of a $5 million excess
            26      professional liability policy, to apply above a $5 million primary policy already in place with
            27      Markel. The result of adding the excess layer of coverage would be to double Langan’s liability
            28      insurance limits from $5 million to $10 million. The policy period was to be coterminous with
 M ORISON &                                                          -4-
P ROUGH , LLP
                                                                COMPLAINT
                        Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 5 of 24



                1   the 2014-15 Primary Policy, from April 1, 2014 to April 1, 2015.
                2            15.      A true and correct copy of the 2014-15 Application is attached hereto as Exhibit B.
                3            16.      The insurance for which Langan applied via the 2014-15 Application,1 and each
                4   subsequent Application alleged herein, was requested to extend coverage on behalf of Langan and
                5   other specified named insureds. For each year, a single insurance application was prepared and
                6   submitted on behalf of and for the benefit of all such named insureds. Thus, at all times from at
                7   least January 22, 2014 forward, Langan was acting as the authorized or ostensible agent of and
                8   under the express or implied authority of all the named insureds for which it was procuring
                9   insurance coverage. Each such named insured for whom coverage was sought ratified the
            10      application and adopted its representations in accepting insurance coverage under the policies that
            11      resulted, each of which also attached and incorporated its respective application.
            12               17.      Langan answered “No” to question no. 28(b) on the 2014-15 Application: “Is the
            13      Applicant (after proper inquiry of each Director, Officer or Partner of the Applicant or other
            14      prospective insured party) aware of any circumstance, incident, situation or accident during the
            15      past ten years which may result in a claim being made against the Applicant, its Predecessors in
            16      business, or any of the present or past Partners, Officers or Directors of the Applicant.”
            17               18.      Langan’s answer to question no. 28(b) on the 2014-15 Application was false.
            18               19.      Langan answered “No” to question no. 28(d) on the 2014-15 Application: “Has the
            19      Applicant or any other party proposed for insurance knowledge of injury to people or damage to
            20      property during the [last] five years on or at projects where the Applicant has rendered
            21      professional services?”
            22               20.      Langan’s answer to question no. 28(d) on the 2014-15 Application was false.
            23               21.      Langan and RLI did not enter into a policy as of April 1, 2014. However, months
            24      later, Langan approached RLI, on or about August 12, 2014, seeking to add the $5 million in
            25      excess coverage during the current remaining term of the 2014-15 Policy Period to April 1, 2015.
            26      On or about August 25, 2014, Langan conveyed to RLI its order to bind coverage. In conjunction
            27      1
                             The redactions of each Application and Policy attached as exhibits hereto relate to financial information.
                    Langan should have unredacted copies of each such document in its business records. RLI can provide unredacted
            28      copies to Langan upon request.
 M ORISON &                                                                 -5-
P ROUGH , LLP
                                                                       COMPLAINT
                         Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 6 of 24



                1   with Langan’s Order, it attached a letter from Langan dated August 25, 2014.
                2           22.    A true and correct copy of Langan’s August 25, 2014 Letter is attached as Exhibit
                3   C.
                4           23.    Langan represented and warranted to RLI: “Please be advised that as of today,
                5   August 25, 2014, we are not aware of any claim or circumstances that may give rise to a claim in
                6   light of increasing our Professional Liability limits from $5M to $10M.”
                7           24.    Langan’s August 25, 2014 Letter was false.
                8           25.    In addition to the affirmative misrepresentations identified herein, Langan
                9   concealed and failed to disclose the fact of Millennium Tower’s settlement, T&R’s alleged
            10      implication in causing or contributing to it, T&R’s 2008 Notice of Circumstances, T&R’s and
            11      Langan’s continuing work and potential involvement in claims relating to the Millennium Tower.
            12              26.    In reliance on Langan’s material misrepresentations on the 2014-15 Application
            13      and in the August 25, 2014 Letter, and in reliance upon Langan’s concealments, RLI issued
            14      Excess Professional Liability Policy no. RDP0016587, with a policy period of August 25, 2014 to
            15      April 1, 2015 (the “2014-15 Policy”). August 25, 2014 to April 1, 2015 is the “2014-15 Policy
            16      Period.”
            17              27.    Via endorsement to the 2014-15 Policy, Langan agreed that RLI “has relied upon
            18      the statements and representations contained in the [2014 Application] . . . as being accurate and
            19      complete. It is further understood and agreed that the Named Insured and the Insureds warrant
            20      and represent to [RLI] that the statements and representations made in such application were
            21      accurate on the date such representations and statements were so given and in connection
            22      therewith the Insureds hereby reaffirm each and every statement made in the application to RLI
            23      Insurance Company as accurate as of 1/22/2014 as if it was made to the Insurer on such date. All
            24      such statements and representations shall be deemed to be material to the risk assumed by the
            25      Insurer, are the basis of this Policy and are to be considered as incorporated into this Policy.”
            26              28.    On or about December 8, 2014, Langan applied for insurance with RLI on a
            27      renewal basis, for the following April 1, 2015 – April 1, 2016 Policy Period, submitting an
            28      application that had been signed by Langan on December 5, 2014 (the “2015-16 Application”).
 M ORISON &                                                          -6-
P ROUGH , LLP
                                                                COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 7 of 24



                1          29.     A true and correct copy of the 2015-16 Application is attached as Exhibit D.
                2          30.     Langan answered “No” to question no. 28(b) on the 2015-16 Application: “Is the
                3   Applicant (after proper inquiry of each Director, Officer or Partner of the Applicant or other
                4   prospective insured party) aware of any circumstance, incident, situation or accident during the
                5   past ten years which may result in a claim being made against the Applicant, its Predecessors in
                6   business, or any of the present or past Partners, Officers or Directors of the Applicant.”
                7          31.     Langan’s answer to question no. 28(b) on the 2015-16 Application was false.
                8          32.     Langan answered “No” to question no. 28(d) on the 2015-16 Application: “Has the
                9   Applicant or any other party proposed for insurance knowledge of injury to people or damage to
            10      property during the [last] five years on or at projects where the Applicant has rendered
            11      professional services?”
            12             33.     Langan’s answer to question no. 28(d) on the 2015-16 Application was false.
            13             34.     Above the signature line of the 2015-16 Application, Langan agreed: “If the
            14      information in this application or any attachment materially changes between the date this
            15      application is signed and the effective date of this policy, you will promptly notify us, and we
            16      may modify or withdraw and outstanding quotation or agreement to bind coverage.”
            17             35.     On April 17, 2015, Langan sent correspondence to its primary insurer, Markel,
            18      regarding a “circumstance” that it asked to be handled under the 2014-15 Primary Policy. The
            19      basis for the request that Markel accept it under the 2014-15 Primary Policy was that, according
            20      to Langan, a principal in Langan’s San Francisco office became aware of the potential claim in
            21      March of 2015—during the 2014-15 Policy Period. The “circumstance” Langan reported to
            22      Markel related to T&R’s allegedly faulty work at Millennium Tower and the resulting allegations
            23      of excessive or differential settlement and resulting structural damage. RLI is informed and
            24      believes that Markel agreed to accept Langan’s notice and to handle it under the 2014-15 Primary
            25      Policy, in part on the basis that Langan personnel had also separately reported the circumstance to
            26      Markel personnel during March of 2015. Langan’s notification to Markel of the “circumstance”
            27      of Millennium Tower in March of 2015 shall be referred to as the “2014-15 Markel Notice of
            28      Circumstance.”
 M ORISON &                                                         -7-
P ROUGH , LLP
                                                                COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 8 of 24



                1          36.      A true and correct copy of the April 17, 2015 e-mail reflecting and memorializing
                2   the 2014-15 Markel Notice of Circumstance is attached hereto as Exhibit E.
                3          37.      In addition to the affirmative misrepresentations identified herein, Langan
                4   concealed and failed to disclose to RLI during the 2015-16 application process or prior to the
                5   effective date of the 2015-16 Policy: the fact of Millennium Tower’s settlement, T&R’s alleged
                6   implication in causing or contributing to it, T&R’s 2008 Notice of Circumstances, T&R’s and
                7   LEES’ continuing work and potential involvement in claims relating to the Millennium Tower,
                8   and the 2014-15 Markel Notice of Circumstance.
                9          38.      In addition to the affirmative misrepresentations identified herein, Langan failed to
            10      correct for the prior misrepresentations and concealments from the 2014-15 Policy application
            11      process, including its false August 25, 2014 Letter.
            12             39.      In reliance on Langan’s material misrepresentations and concealments, RLI issued
            13      Excess Professional Liability Policy no. RDP0019163, with a policy period of April 1, 2015 to
            14      April 1, 2016 (the “2015-16 Policy”).
            15             40.      Via endorsement to the 2015-16 Policy, Langan agreed that RLI “has relied upon
            16      the statements and representations contained in the [2015 Application] (including materials
            17      submitted thereto, and, if such application is a renewal application, all such previous policy
            18      applications, and their attachments and materials, for which this Policy is a renewal or succeeds in
            19      time) as being accurate and complete. It is further understood and agreed that the Named Insured
            20      and the Insureds warrant and represent to [RLI] that the statements and representations made in
            21      such application were accurate on the date such representations and statements were so given and
            22      in connection therewith the Insureds hereby reaffirm each and every statement made in the
            23      application to RLI Insurance Company as accurate as of 12/5/2014 as if it was made to the Insurer
            24      on such date. All such statements and representations shall be deemed to be material to the risk
            25      assumed by the Insurer, are the basis of this Policy and are to be considered as incorporated into
            26      this Policy.”
            27             41.      On or about January 5, 2016, Langan applied for insurance with RLI on a renewal
            28      basis, for the following April 1, 2016 – April 1, 2017 Policy Period, submitting an application
 M ORISON &                                                          -8-
P ROUGH , LLP
                                                                COMPLAINT
                         Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 9 of 24



                1   that had been signed by Langan on November 20, 2015 (the “2016-17 Application”).
                2           42.    A true and correct copy of the 2016-17 Application is attached as Exhibit F.
                3           43.    Langan answered “No” to question no. 28(b) on the 2016-17 Application: “Is the
                4   Applicant (after proper inquiry of each Director, Officer or Partner of the Applicant or other
                5   prospective insured party) aware of any circumstance, incident, situation or accident during the
                6   past ten years which may result in a claim being made against the Applicant, its Predecessors in
                7   business, or any of the present or past Partners, Officers or Directors of the Applicant.”
                8           44.    Langan’s answer to question no. 28(b) on the 2016-17 Application was false.
                9           45.    Langan answered “No” to question no. 28(d) on the 2016-17 Application: “Has the
            10      Applicant or any other party proposed for insurance knowledge of injury to people or damage to
            11      property during the [last] five years on or at projects where the Applicant has rendered
            12      professional services?”
            13              46.    Langan’s answer to question no. 28(d) on the 2016-17 Application was false.
            14              47.    On or about March 21, 2016, RLI asked Langan to submit an updated application
            15      for the 2016-17 renewal. On March 21, 2016, Langan signed and submitted an updated
            16      application (the “Updated 2016-17 Application”). The Updated 2016-17 Application answered
            17      “no” on question 28(b). That was still false. The Updated 2016-17 Application checked neither
            18      box for question 28(d). Langan called no attention to that change (if it was intended), nor did
            19      Langan correct the inaccurate “no” answer previously provided.
            20              48.    A true and correct copy of the Updated 2016-17 Application is attached as Exhibit
            21      G.
            22              49.    In addition to the affirmative misrepresentations identified herein, Langan
            23      concealed and failed to disclose the fact of Millennium Tower’s settlement, T&R’s alleged
            24      implication in causing or contributing to it, T&R’s 2008 Notice of Circumstances, T&R’s and
            25      LEES’ continuing work and potential involvement in claims relating to the Millennium Tower,
            26      and the 2014-15 Markel Notice of Circumstance.
            27              50.    In addition to the affirmative misrepresentations identified herein, Langan failed to
            28      correct for the prior misrepresentations and concealments from the 2014-15 Policy application
 M ORISON &                                                         -9-
P ROUGH , LLP
                                                                COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 10 of 24



                1   process and the 2015-16 Policy application process, including the false August 25, 2014 Letter.
                2          51.      In reliance on Langan’s material misrepresentations and concealments, RLI issued
                3   Excess Professional Liability Policy no. RDP0023900, with a policy period of April 1, 2016 to
                4   April 1, 2017 (the “2016-17 Policy”).
                5          52.      Via endorsement to the 2016-17 Policy, Langan agreed that RLI “has relied upon
                6   the statements and representations contained in the [2016 Application] (including materials
                7   submitted thereto, and, if such application is a renewal application, all such previous policy
                8   applications, and their attachments and materials, for which this Policy is a renewal or succeeds in
                9   time) as being accurate and complete. It is further understood and agreed that the Named Insured
            10      and the Insureds warrant and represent to [RLI] that the statements and representations made in
            11      such application were accurate on the date such representations and statements were so given and
            12      in connection therewith the Insureds hereby reaffirm each and every statement made in the
            13      application to RLI Insurance Company as accurate as of 3/21/2016 as if it was made to the Insurer
            14      on such date. All such statements and representations shall be deemed to be material to the risk
            15      assumed by the Insurer, are the basis of this Policy and are to be considered as incorporated into
            16      this Policy.”
            17             53.      On or about January 6, 2017, Langan applied for insurance with RLI on a renewal
            18      basis, for the following April 1, 2017 – April 1, 2018 Policy Period, submitting an application
            19      that had been signed by Langan on January 5, 2017 (the “2017-18 Application”).
            20             54.      A true and correct copy of the 2017-18 Application is attached as Exhibit H.
            21             55.      Langan checked neither box on question no. 28(b) on the 2017 Application: “Is the
            22      Applicant (after proper inquiry of each Director, Officer or Partner of the Applicant or other
            23      prospective insured party) aware of any circumstance, incident, situation or accident during the
            24      past ten years which may result in a claim being made against the Applicant, its Predecessors in
            25      business, or any of the present or past Partners, Officers or Directors of the Applicant.”
            26             56.      Langan checked neither box on question no. 28(d) on the 2017 Application: “Has
            27      the Applicant or any other party proposed for insurance knowledge of injury to people or damage
            28      to property during the [last] five years on or at projects where the Applicant has rendered
 M ORISON &                                                         - 10 -
P ROUGH , LLP
                                                                COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 11 of 24



                1   professional services?”
                2             57.   Langan concealed and failed to disclose the fact of Millennium Tower’s
                3   settlement, T&R’s alleged implication in causing or contributing to it, T&R’s 2008 Notice of
                4   Circumstances, T&R’s and LEES’ continuing work and potential involvement in claims relating
                5   to the Millennium Tower, and the 2014-15 Markel Notice of Circumstance.
                6             58.   Langan failed to correct for the prior misrepresentations and concealments from
                7   the 2014-15 Policy application process, the 2015-16 Policy application process, and the 2016-17
                8   application process, including the false August 25, 2014 Letter.
                9             59.   In reliance on Langan’s material misrepresentations and concealments, RLI issued
            10      Excess Professional Liability Policy no. RDP0028008, with a policy period of April 1, 2017 to
            11      April 1, 2018 (the “2017-18 Policy”).
            12                60.   Via endorsement to the 2017-18 Policy, Langan agreed that RLI “has relied upon
            13      the statements and representations contained in the [2016 Application] (including materials
            14      submitted thereto, and, if such application is a renewal application, all such previous policy
            15      applications, and their attachments and materials, for which this Policy is a renewal or succeeds in
            16      time) as being accurate and complete. It is further understood and agreed that the Named Insured
            17      and the Insureds warrant and represent to [RLI] that the statements and representations made in
            18      such application were accurate on the date such representations and statements were so given and
            19      in connection therewith the Insureds hereby reaffirm each and every statement made in the
            20      application to RLI Insurance Company as accurate as of 1/5/2017 as if it was made to the Insurer
            21      on such date. All such statements and representations shall be deemed to be material to the risk
            22      assumed by the Insurer, are the basis of this Policy and are to be considered as incorporated into
            23      this Policy.”
            24                                        FIRST CLAIM FOR RELIEF
                                                   (RESCISSION OF 2014-15 POLICY)
            25

            26                61.   RLI reiterates and incorporates Paragraphs 1-60, above, as though fully set forth
            27      herein.
            28                62.   A true and correct copy of the 2014-15 Policy is attached as Exhibit I.
 M ORISON &                                                         - 11 -
P ROUGH , LLP
                                                                COMPLAINT
                     Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 12 of 24



                1             63.   In the process of applying for the 2014-15 Policy, Langan affirmatively
                2   misrepresented and concealed material facts concerning T&R’s and Langan’s knowledge of and
                3   potential exposure to losses related to the Millennium Tower settlement.
                4             64.   Langan’s “No” answer to question 28(b) of the 2014-15 Application was false.
                5             65.   Langan’s “No” answer to question 28(d) of the 2014-15 Application was false.
                6             66.   Langan’s August 25, 2014 Letter to RLI was false.
                7             67.   Langan concealed the fact that it and T&R were aware of claims or potential
                8   claims that existed against one or both of them relating to the Millennium Tower settlement.
                9             68.   Langan concealed the fact that T&R had served the 2008 Notice of Circumstance
            10      to Terra Insurance, identifying Millennium Tower as a potential claim.
            11                69.   The facts misrepresented and concealed by Langan were each and all material to
            12      the risk to be underwritten by RLI under the 2014-15 Policy.
            13                70.   RLI is entitled to rescission and hereby rescinds the 2014-15 Policy, in its entirety,
            14      void ab initio. RLI offers to return the premium paid by Langan, which reflects the benefits
            15      received under the contract, in the amount reflected on the Declarations Page of the Policy
            16      (redacted from the Complaint exhibit but known to Langan). Langan may consent to rescission
            17      and accept this return premium by so indicating in its response to this Pleading.
            18                                       SECOND CLAIM FOR RELIEF
                                                   (RESCISSION OF 2015-16 POLICY)
            19

            20                71.   RLI reiterates and incorporates Paragraphs 1-70, above, as though fully set forth
            21      herein.
            22                72.   A true and correct copy of the 2015-16 Policy is attached as Exhibit J.
            23                73.   In the process of applying for the 2015-16 Policy, Langan affirmatively
            24      misrepresented and concealed material facts concerning T&R’s and Langan’s knowledge of and
            25      potential exposure to losses related to the Millennium Tower settlement.
            26                74.   Langan’s “No” answer to question 28(b) of the 2015-16 Application was false.
            27                75.   Langan’s “No” answer to question 28(d) of the 2015-16 Application was false.
            28                76.   Langan concealed the fact that it and T&R were aware of claims or potential
 M ORISON &                                                         - 12 -
P ROUGH , LLP
                                                                 COMPLAINT
                     Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 13 of 24



                1   claims that existed against one or both of them relating to the Millennium Tower settlement.
                2             77.   Langan concealed the fact that T&R had served the 2008 Notice of Circumstance
                3   to Terra Insurance, identifying Millennium Tower as a potential claim.
                4             78.   Langan concealed the fact that it had served the 2014-15 Markel Notice of
                5   Circumstance, an event that occurred between the date Langan submitted its application and the
                6   inception date of the 2015-16 Policy.
                7             79.   The facts misrepresented and concealed by Langan were each and all material to
                8   the risk to be underwritten by RLI under the 2015-16 Policy.
                9             80.   RLI is entitled to rescission and hereby rescinds the 2015-16 Policy, in its entirety,
            10      void ab initio. RLI offers to return the premium paid by Langan, which reflects the benefits
            11      received under the contract, in the amount reflected on the Declarations Page of the Policy
            12      (redacted from the Complaint exhibit but known to Langan). Langan may consent to rescission
            13      and accept this return premium by so indicating in its response to this Pleading.
            14                                        THIRD CLAIM FOR RELIEF
                                                   (RESCISSION OF 2016-17 POLICY)
            15

            16                81.   RLI reiterates and incorporates Paragraphs 1-80, above, as though fully set forth
            17      herein.
            18                82.   A true and correct copy of the 2016-17 Policy is attached as Exhibit K.
            19                83.   In the process of applying for the 2016-17 Policy, Langan affirmatively
            20      misrepresented and concealed material facts concerning T&R’s and Langan’s knowledge of and
            21      potential exposure to losses related to the Millennium Tower settlement.
            22                84.   Langan’s “No” answer to question 28(b) of the 2016-17 Application, both in its
            23      original 11/20/15 Application and again in its 3/21/16 Updated 2016-17 Application, was false.
            24                85.   Langan’s “No” answer to question 28(d) of the 2016-17 Application, signed on
            25      11/20/15, was false. Langan’s silent failure to answer question 28(d) on its 3/21/16 Updated
            26      2016-17 Application did not correct for its earlier affirmative misrepresentation.
            27                86.   Langan concealed the fact that it and T&R were aware of claims or potential
            28      claims that existed against one or both of them relating to the Millennium Tower settlement.
 M ORISON &                                                         - 13 -
P ROUGH , LLP
                                                                 COMPLAINT
                     Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 14 of 24



                1             87.   Langan concealed the fact that T&R had served the 2008 Notice of Circumstance
                2   to Terra Insurance, identifying Millennium Tower as a potential claim.
                3             88.   Langan concealed the fact that it had served the 2014-15 Markel Notice of
                4   Circumstance.
                5             89.   The facts misrepresented and concealed by Langan were each and all material to
                6   the risk to be underwritten by RLI under the 2016-17 Policy.
                7             90.   RLI is entitled to rescission and hereby rescinds the 2016-17 Policy, in its entirety,
                8   void ab initio. RLI offers to return the premium paid by Langan, which reflects the benefits
                9   received under the contract, in the amount reflected on the Declarations Page of the Policy
            10      (redacted from the Complaint exhibit but known to Langan). Langan may consent to rescission
            11      and accept this return premium by so indicating in its response to this Pleading.
            12                                       FOURTH CLAIM FOR RELIEF
                                                   (RESCISSION OF 2017-18 POLICY)
            13

            14                91.   RLI reiterates and incorporates Paragraphs 1-90, above, as though fully set forth
            15      herein.
            16                92.   A true and correct copy of the 2017-18 Policy is attached as Exhibit L.
            17                93.   In the process of applying for the 2017-18 Policy, Langan affirmatively
            18      misrepresented and concealed material facts concerning T&R’s and Langan’s knowledge of and
            19      potential exposure to losses related to the Millennium Tower settlement.
            20                94.   Langan declined to answer question 28(b) of the 2017 Application. Yet Langan did
            21      not correct, and thereafter expressly adopted, its prior false “No” answers.
            22                95.   Langan’s declined to answer question 28(d) of the 2017 Application. Yet Langan
            23      did not correct, and thereafter expressly adopted, its prior false “No” answers.
            24                96.   Langan concealed the fact that it and T&R were aware of potential claims or
            25      claims that existed against one or both of them relating to the Millennium Tower settlement.
            26                97.   Langan concealed the fact that T&R had served the 2008 Notice of Circumstance
            27      to Terra Insurance, identifying Millennium Tower as a potential claim.
            28                98.   Langan concealed the fact that it had served the 2014-15 Markel Notice of
 M ORISON &                                                         - 14 -
P ROUGH , LLP
                                                                 COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 15 of 24



                1   Circumstance.
                2             99.    The facts misrepresented and concealed by Langan were each and all material to
                3   the risk to be underwritten by RLI under the 2017-18 Policy.
                4             100.   RLI is entitled to rescission and hereby rescinds the 2017-18 Policy, in its entirety,
                5   void ab initio. RLI offers to return the premium paid by Langan, which reflects the benefits
                6   received under the contract, in the amount reflected on the Declarations Page of the Policy
                7   (redacted from the Complaint exhibit but known to Langan). Langan may consent to rescission
                8   and accept this return premium by so indicating in its response to this Pleading.
                9                                       FIFTH CLAIM FOR RELIEF
                                                           (DECEIT -- FRAUD)
            10

            11                101.   RLI reiterates and incorporates Paragraphs 1-60, above, as though fully set forth
            12      herein.
            13                102.   By virtue of each and all of the misrepresentations and concealments specifically
            14      identified above, in paragraph nos. 17, 19, 21, 22, 23, 25, 30, 32, 37, 38, 43, 45, 47, 49, 50, 55,
            15      56, 57, & 58, Langan affirmatively misrepresented and/or purposefully concealed material facts
            16      in the course of applying for insurance from RLI.
            17                103.   Acting as and on behalf of prospective insureds applying for insurance with RLI
            18      under each and all of the Policies, Langan owed a duty to RLI to answer the questions on the
            19      application truthfully, to only make truthful representations and to disclose all known facts
            20      material to the risk that RLI was being asked to undertake.
            21                104.   Langan intentionally misrepresented, concealed or suppressed the true facts
            22      regarding Millennium Tower, T&R’s and Langan’s involvement and potential exposure to claims
            23      relating to Millennium Tower, and T&R’s and Langan’s awareness of and notices of
            24      circumstances and potential claims relating to Millennium Tower, as pleaded herein, in order to
            25      induce reliance by RLI and specifically, to induce RLI to issue a $5 million policy of insurance in
            26      each of four consecutive policy years. RLI justifiably relied on Langan’s misrepresentations and
            27      concealments by issuing such policies.
            28                105.   RLI has been damaged, and it continues to be damaged, in that it has incurred
 M ORISON &                                                          - 15 -
P ROUGH , LLP
                                                                  COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 16 of 24



                1   expense and has been called upon to expend further sums by virtue of its issuance of the
                2   fraudulently induced policies, in an amount to be proven at trial.
                3             106.   RLI is informed and believes and thereon alleges that Langan’s deceit was willful
                4   and knowing, in that it was not and could not have been genuinely unaware of the true facts that it
                5   misrepresented and concealed from RLI, but rather undertook to double its available insurance
                6   limits at RLI’s expense, with full knowledge and awareness of the Millennium Tower exposure
                7   that was materializing and fast approaching, so as to support the imposition of exemplary
                8   damages in the event this deceit is proven at trial.
                9                                    SIXTH CLAIM FOR RELIEF
                                            (DECEIT – NEGLIGENT MISREPRESENTATION)
            10

            11                107.   RLI reiterates and incorporates Paragraphs 1-60, above, as though fully set forth
            12      herein.
            13                108.   By virtue of each and all of the misrepresentations specifically identified above, in
            14      paragraph nos. 17, 19, 21, 22, 23, 30, 32, 37, 43, 45, 47, 55, & 56, Langan affirmatively
            15      misrepresented material facts to RLI.
            16                109.   Acting as and on behalf of prospective insureds applying for insurance with RLI
            17      under each and all of the Policies, Langan owed a duty to RLI to answer the questions on the
            18      application truthfully, to only make truthful representations and to disclose all known facts
            19      material to the risk that RLI was being asked to undertake.
            20                110.   Langan’s misrepresentations were made without reasonable grounds for believing
            21      them to be true, and with the intent to induce reliance by RLI and specifically, to induce RLI to
            22      issue a $5 million policy of insurance in each of four consecutive policy years. RLI justifiably
            23      relied by issuing such policies.
            24                111.   RLI has been damaged, and it continues to be damaged, in that it has incurred
            25      costs and may be called upon to expend further sums by virtue of its issuance of the fraudulently
            26      induced policies, in an amount to be proven at trial.
            27      ///
            28      ///
 M ORISON &                                                          - 16 -
P ROUGH , LLP
                                                                 COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 17 of 24



                1                                SEVENTH CLAIM FOR RELIEF
                                              Pleaded in The Alternative to Rescission
                2                    (DECLARATORY RELIEF – CLAIMS MADE AND REPORTED)
                3             112.   RLI reiterates and incorporates Paragraphs 1-60, above, as though fully set forth

                4   herein.

                5             113.   This claim for relief is pled in the alternative to, and without waiver of, the

                6   rescission counts set forth above. Each of the four RLI excess policies has been rescinded. The

                7   alternative claims are alleged in the event Langan does not accept the rescission, asserts defenses

                8   to it, or it otherwise transpires that a prompt judicial determination as to the efficacy of the

                9   rescission is not adjudicated.

            10                114.   In March of 2015, Langan received and reported to Markel a notice of

            11      circumstance regarding potential liability relating to the settlement of Millennium Tower, under

            12      Alterra Excess & Surplus Lines Insurance Company Policy no. MAX7PL0001189 (the “2014-15

            13      Primary Policy.”) Alterra was one underwriting subsidiary within the Markel family of insurance

            14      companies. An e-mail memorializing Langan’s prior report to Markel was sent on April 17,

            15      2015. Langan and Markel have agreed that notice of circumstance was effectively reported in

            16      March of 2015, under the 2014-15 Primary Policy.

            17                115.   In 2016, Langan contends that it first received written demands and the first of a

            18      series of lawsuits and cross-claims seeking to impose liability on T&R and LEES because of

            19      alleged professional negligence relating to the Millennium Tower settlement. RLI is informed

            20      and believes and thereon alleges that a number of lawsuits all relating to Millennium Tower and

            21      alleging damages, inter alia, resulting from its excessive or differential settlement, are presently

            22      pending in a consolidated proceeding, in San Francisco Superior Court, under the lead case

            23      captioned: Lehman, et al., v. Transbay Joint Powers Authority, et al., no. CGC-16-553758.

            24      Other cases consolidated include, at least, nos. CGC-17-557830; CGC-17-556292; CGC-17-

            25      558649; CGC-17-559210; CGC-17-560322. All consolidated and related cases are collectively

            26      referred to herein as the “Millennium Tower Litigation.”

            27                116.   The 2014-15 Primary Policy’s Section XII – Notice of Claim or Circumstance,

            28      Paragraph B.3. provides that “If, during the Policy Period any director, officer, principal, partner,
 M ORISON &                                                           - 17 -
P ROUGH , LLP
                                                                  COMPLAINT
                        Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 18 of 24



                1   insurance manager or any member of the risk management or legal department of the Insured
                2   Organization first becomes aware of any Circumstance and gives written notice to the
                3   Underwriters,” then “any subsequent Claim made against the Insured arising out of such
                4   Circumstance which is the subject of the written notice will be deemed to have been made at the
                5   time the written notice complying with the above requirements was first given to the
                6   Underwriters.” Therefore, by operation of the plain terms of that contract, and the fact of the
                7   2014-15 Markel Notice of Circumstances, the series of Claims related to the Millennium Tower
                8   Litigation are and have been deemed to be “claims made” during the 2014-15 Policy Period.2
                9            117.     RLI’s excess 2014-15 Policy requires that notice to RLI “shall be given as
            10      provided in the Primary Policy at the respective address shown in Item 9. of the Declarations.
            11      Any notice to the insurer of the Underlying Insurance shall not constitute notice to [RLI] unless
            12      also given to [RLI] as provided above.”
            13               118.     Langan did not report the notice of circumstance to RLI in accordance with the
            14      2014-15 Excess Policy.
            15               119.     Langan first provided notice of any potential liability for Millennium Tower to
            16      RLI in August of 2016, some 16 months after the 2014-15 Policy Period had expired.
            17               120.     The Claims related to the Millennium Tower Litigation were not Claims first made
            18      against Langan and/or T&R during the 2016-17 Policy Period. Rather, under the plain terms of
            19      the 2014-15 Policy and pursuant to Langan’s notice of circumstance reported to Markel (but not
            20      RLI) in March of 2015, the Claims related to the Millennium Tower Litigation were Claims first
            21      made during the 2014-15 Policy Period (if not before).
            22               121.     Any Claim made against an Insured during the 2014-15 Policy must be reported to
            23      RLI “in no event later than sixty (60) days after the expiration of the Policy Period. . ..”
            24
                    2
                              To be clear, this is not intended as an admission that no “Claim” was in fact made against Langan or T&R
            25      prior to the 2014-15 Policy Period. This is the case-originating complaint. RLI has not had the benefit of discovery
                    into the files of T&R, Langan and all the other parties involved in Millennium Tower and the adjoining properties
            26      since 2008. It is certainly within the realm of probability that somewhere before August 25, 2014, T&R or Langan
                    would have received, from somebody, “A written demand for monetary damages, services or non-monetary relief” or
            27      a “civil, administrative or regulatory investigation,” for example, constituting a “Claim.” That would affect both the
                    question of Claim timing for claims-made coverage purposes, and also the grounds for rescission identified above.
            28      All rights are reserved, including the right to seek to amend the pleading upon further discovery.
 M ORISON &                                                                    - 18 -
P ROUGH , LLP
                                                                       COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 19 of 24



                1           122.    By virtue of the foregoing, RLI contends that the Claims Langan tendered to RLI
                2   during the 2016-17 Policy Period were not Claims “first made against the Insured during the
                3   Policy Period” of 2016-17. They were Claims first made during the 2014-15 Policy Period (if not
                4   before); yet they were reported to RLI 16 months after that policy period had expired. Langan’s
                5   non-compliance with the reporting requirements precludes coverage under the 2014-15 Policy.
                6           123.    RLI is informed and believes and thereon alleges that Langan disputes these
                7   contentions, and instead contends that the Millennium Tower Litigation Claims should be handled
                8   by RLI under the terms of its 2014-15 Policy.
                9           124.    By virtue of the foregoing, there presents a justiciable controversy between RLI
            10      and Langan regarding the availability of coverage for the Millennium Tower Litigation Claims
            11      under one or both of the 2014-15 Policy or the 2016-17 Policy.
            12              125.    RLI seeks a judicial declaration, under 28 U.S.C. §§ 2201 et seq., that the
            13      Millennium Tower Litigation Claims are not covered under its contracts of insurance with
            14      Langan, by virtue of the claims-made and reporting provisions.
            15                             EIGHTH CLAIM FOR RELIEF
                                       Pleaded in The Alternative to Rescission
            16        (DECLARATORY RELIEF – RELATED CLAIMS AND NOTICE OF CIRCUMSTANCE)
            17              126.    RLI reiterates and incorporates Paragraphs 1-60 and 112-125, above, as though
            18      fully set forth herein.
            19              127.    This claim for relief is pled in the alternative to, and without waiver of, the
            20      rescission counts set forth above. Each of the four RLI excess policies has been rescinded. The
            21      alternative claims are alleged in the event Langan does not accept the rescission, asserts defenses
            22      to it, or it otherwise transpires that a prompt judicial determination as to the efficacy of the
            23      rescission is not adjudicated.
            24              128.    The Millennium Tower Litigation entails numerous lawsuits with numerous
            25      parties, complaints and cross-complaints, filed between 2016 and the present, all arising from and
            26      related to allegations, inter alia, that Millennium Tower is settling excessively into the soil and/or
            27      settling differentially and thus tilting, at least in part because of allegedly deficient geotechnical
            28      engineering services provided by T&R and/or LEES. [To be clear, there are many other
 M ORISON &                                                          - 19 -
P ROUGH , LLP
                                                                 COMPLAINT
                     Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 20 of 24



                1   defendants including developers, marketers, public agencies, general contractors, subcontractors,
                2   architects and engineers, and many other alleged causes of loss also being alleged in the lawsuits.]
                3          129.    Under the terms of the 2014-15 Primary Policy, terms to which RLI’s excess
                4   2014-15 Policy follow form, “Multiple Claims arising from the same or a series of related or
                5   repeated acts, errors, omissions or Pollution Conditions or from any continuing acts, errors,
                6   omissions or Pollution Conditions shall be considered a single Claim for the purposes of this
                7   Policy, irrespective of the number of Claimants or Insureds involved in the Claim. [¶] All such
                8   Claims shall be deemed to have been made at the time of the first such Claim.”
                9          130.    All the Millennium Tower Litigation Claims against Langan and T&R thus
            10      constitute a single Claim, deemed made at the time of the first Claim that was made.
            11             131.    The 2014-15 Primary Policy’s Section XII – Notice of Claim or Circumstance, to
            12      which the RLI excess 2014-15 Policy follows form, provides that if an Insured provides a Notice
            13      of Circumstance within the 2014-15 policy period, then “any subsequent Claim made against the
            14      Insured arising out of such Circumstance which is the subject of the written notice will be deemed
            15      to have been made at the time when the written notice complying with the above requirements
            16      was first given to the Underwriters.”
            17             132.    Under the 2014-15 Primary Policy, Langan reported a notice of circumstance to
            18      Markel, identifying the Millennium Tower project, the estimated and actual pace and magnitude
            19      of settlement, differential settlement, and claims of resulting property damage. All Claims of the
            20      Millennium Tower Litigation against the Insureds “arise out of” those circumstances. Thus,
            21      assuming there were no “Claims” made against T&R or Langan prior to the 2014-15 Policy
            22      Period, all would be deemed made during the 2014-15 Policy Period.
            23             133.    By virtue of the foregoing, RLI contends that all Claims related to the Millennium
            24      Tower Litigation are considered a single Claim, deemed to have been made at the time of the first
            25      such Claim. RLI further contends that under Section XII.B. of the 2014-15 Policy, all Claims
            26      related to the Millennium Tower Litigation “arise out of” the “Circumstance” that Langan
            27      reported to Markel during the 2014-15 Policy Period. RLI is informed and believes and thereon
            28      alleges that Langan disputes these contentions, and rather contends that the Millennium Tower
 M ORISON &                                                        - 20 -
P ROUGH , LLP
                                                               COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 21 of 24



                1   Litigation involves unrelated Claims that may implicate more than one Policy Period.
                2           134.    By virtue of the foregoing, there now exists a justiciable controversy between RLI
                3   and Langan regarding the number and timing of the multiple Claims relating to the Millennium
                4   Tower litigation.
                5           135.    RLI seeks a judicial declaration, under 28 U.S.C. §§ 2201 et seq., that the
                6   Millennium Tower Litigation Claims are related claims all deemed to have been made in the
                7   2014-15 Policy Period or that they arise out of the Circumstance that Langan first reported to
                8   Markel during the 2014-15 Policy Period.
                9                                      NINTH CLAIM FOR RELIEF
                                                   Pleaded in The Alternative to Rescission
            10                                (DECLARATORY RELIEF – EXCESS COVERAGE)
            11              136.    RLI reiterates and incorporates Paragraphs 1-60 and 112-135, above, as though
            12      fully set forth herein.
            13              137.    This claim for relief is pled in the alternative to, and without waiver of, the
            14      rescission counts set forth above. Each of the four RLI excess policies has been rescinded. The
            15      alternative claims are alleged in the event Langan does not accept the rescission, asserts defenses
            16      to it, or it otherwise transpires that a prompt judicial determination as to the efficacy of the
            17      rescission is not adjudicated.
            18              138.    Each RLI excess policy provides, by its express terms, that “Subject to and except
            19      as otherwise stated in this Policy, the Insurer shall prove the Insureds with insurance in
            20      accordance with the limitations, conditions, provisions and other terms of the Primary Policy. . . .
            21      In no event shall this Policy grant broader coverage than would be provided by any of the
            22      Underlying Insurance. Liability shall attach to the Insurer only after the insurers of the
            23      Underlying Insurance or the Insureds pay in legal currency as loss covered thereunder the full
            24      amount of the Underlying Limit.”
            25              139.    RLI’s excess coverage does not and would not apply, if at all, in the absence of
            26      exhaustion of the Underlying Limit by the actual payment of loss covered thereunder, which has
            27      not occurred. Accordingly, RLI can owe no present contractual duty with respect to the
            28      Millennium Tower Litigation or any other claims under the terms of the RLI excess policies.
 M ORISON &                                                          - 21 -
P ROUGH , LLP
                                                                 COMPLAINT
                     Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 22 of 24



                1          140.    The primary policies, to which RLI’s excess coverage follow form, contain various
                2   conditions, exclusions and definitions that are applicable or potentially applicable to some of the
                3   claims asserted in the Millennium Tower Litigation, including:
                4                  A.      The insuring agreement of Coverage A, Architects and Engineers
                5                          Professional Liability, extends only to certain “Professional Services”;
                6                          defined as “those services performed for others by or on behalf of the
                7                          Insured Organization in the practice of architecture, engineering, land
                8                          surveying, landscape architecture, interior design, project or construction
                9                          management or environmental consulting, or as set forth in endorsements
            10                             to this Policy.”
            11                     B.      Exclusion VI.B, Insured versus Insured, bars coverage to the extent of any
            12                             claims asserted by or against Langan with regard to any other person or
            13                             entity that is an insured under the policies;
            14                     C.      Exclusion VI.E, Assumption of Contractual Liability of Others, bars
            15                             coverage for liability arising out of or resulting from the liability of others
            16                             assumed by the Insured under any contract or agreement either oral or
            17                             written, including any hold harmless or indemnity agreements;
            18                     D.      Exclusion VI.F, Express Warranties, Representations, Guarantees and
            19                             Promises, bars coverage for liability for or arising out of or resulting from
            20                             (1) breach of any express warranty or representation except for an
            21                             agreement to perform within a reasonable standard of care consistent with
            22                             applicable industry standards; or (2) breach of guarantee . . . .; and
            23                     E.      Exclusion VI.G, Faulty Workmanship, bars coverage for damages arising
            24                             out of the cost to repair or replace any faulty construction workmanship
            25                             performed in whole or in part by any Insured on any construction, erection,
            26                             fabrication, installation, assembly, manufacture or remediation, including
            27                             any materials, parts, labor or equipment furnished in connection with such
            28                             repair or replacement.
 M ORISON &                                                         - 22 -
P ROUGH , LLP
                                                                COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 23 of 24



                1            141.   Langan has demanded coverage for, inter alia, the Millennium Tower Litigation,
                2   notwithstanding the coverage terms, definitions and limitations contained within the RLI excess
                3   liability insurance policies. RLI disputes that the policies as written would apply, in whole or in
                4   part, on the basis of the facts presently extant. There exists a justiciable controversy, in the event
                5   the policies are not adjudicated to have been rescinded, regarding the coverage afforded under the
                6   parties’ contracts of insurance and their applicability to all or some of the claims and cross-claims
                7   alleged in the Millennium Tower Litigation.
                8            142.   RLI seeks the entry of a declaratory judgment regarding the applicability of the
                9   coverage under its insurance contracts with Langan with respect to the claims alleged and any
            10      judgment or settlement that may be entered with respect to the Millennium Tower Litigation.
            11                                            PRAYER FOR RELIEF
            12               WHEREFORE, RLI Insurance Company respectfully prays for relief as follows:
            13               1.     On its First Claim for Relief, for an adjudication that the 2014-15 Policy is
            14      rescinded;
            15               2.     On its Second Claim for Relief, for an adjudication that the 2015-16 Policy is
            16      rescinded;
            17               3.     On its Third Claim for Relief, for an adjudication that the 2016-17 Policy is
            18      rescinded;
            19               4.     On its Fourth Claim for Relief, for an adjudication that the 2017-18 Policy is
            20      rescinded;
            21               5.     On its Fifth Claim for Relief, compensatory damages in an amount to be proven at
            22      trial; and, upon a finding of malice, fraud or oppression, imposition of exemplary damages;
            23               6.     On its Sixth Claim for Relief, compensatory damages in an amount to be proven at
            24      trial;
            25               7.     On its Seventh Claim for Relief, a declaratory judgment that no coverage is owed
            26      for the Millennium Tower Litigation because of the insuring agreement requirements and the
            27      reporting provisions of these claims-made-and-reported policies;
            28               8.     On Its Eighth Claim for Relief, a declaratory judgment that the Claims related to
 M ORISON &                                                          - 23 -
P ROUGH , LLP
                                                                 COMPLAINT
                      Case 4:19-cv-02022-DMR Document 1 Filed 04/15/19 Page 24 of 24



                1   the Millennium Tower Litigation constitute a single Claim made at the time of the first such
                2   Claim, and/or that the Claims related to the Millennium Tower Litigation arise out of the
                3   circumstances that Langan reported to Markel during the 2014-15 Policy Period.
                4           9.      On its Ninth Claim for Relief, a declaratory judgment that RLI owes no present
                5   coverage obligation under the terms of its insurance contracts with Langan, and for the
                6   determination of the existence and scope of any obligation with regard to a judgment or
                7   settlement that may hereafter be entered with respect to the Millennium Tower Litigation.
                8           10.     For prejudgment interest and for costs of suit, to the extent permitted by law; and
                9           11.     For such other and further relief as the Court may deem just and proper.
            10      Dated: April 15, 2019                                MORISON & PROUGH, LLP
            11

            12                                                           By: /s/ Michael D. Prough
                                                                                Michael D. Prough
            13
                                                                              Attorneys for Plaintiff
            14                                                                RLI INSURANCE COMPANY
            15

            16                                         DEMAND FOR JURY TRIAL
            17              Plaintiff RLI Insurance Company, by and through its counsel, hereby demands a trial by
            18      jury of all issues so triable in the above-entitled matter.
            19      Dated: April 15, 2019                                MORISON & PROUGH, LLP
            20

            21                                                           By: /s/ Michael D. Prough
                                                                               Michael D. Prough
            22
                                                                              Attorneys for Plaintiff
            23                                                                RLI INSURANCE COMPANY
            24

            25

            26

            27

            28
 M ORISON &                                                          - 24 -
P ROUGH , LLP
                                                                 COMPLAINT
